6/7/2019 Case 1:17-cv-05416-KAM-CLP Document 59-1 i"BAMdO6/20/19 Page 1 of 1 PagelD #: 542

To Whom It May Concern:

I, Dr. Tatiana Schneider, am writing this letter to Derek O’Neill. I am
truly apologetic for all allegations I have been making against him for
the past years. I understand my mistake of writing negative emails and
expres$iny emotions. I declare with threat of prosecution, that should I
ever in the future reach out to Mr. O’Neill with negative contents,
through his social media contacts and all public outlets including but not
limited to Facebook, Twitter, Instagram, that the charges that Mr.
O’Neill aims to drop with the receipt of this signed letter, will be
reinstated with immediate effect. I allow Mr. O'Neil to show this letter to
everybody, but I don't allow publishing it in his social media contacts
and all public outlets. I sign this letter in the presence of my husband
Vladimir Schneider, and notary under my own free will.

re see rete :
ENA RUVINSKAYA
, a er Notary Public - Stat P
Meeks podne/dter fo Ze ?/EOlS) ee ovnusiscaza
i nei 3 valified In KI
Tatiana Schneider / Date, printed nam = My Commission oe County
Jaflasa Seha e/ ALL xfs fe re

Wel nA 02/24/20] 7,

Vladimir Schneider / Date, printed name L
VLAD. SHUEYDEE. em

fi... a r hs a. © as Sek, r
¢ YELENA RUVINSKAYA fs
’ Nolary Public ~ State ot Naw York f
NO, O1RUSI9E024 r

  
    
  

—

Qualified In Kings County i
5. My Commission Expires Occ 12,2017

eS Sa

cbf 7 ? | )
Ye

https://mail.google.com/mail/u/0/?ogbl#inbox?projector=1 4/1
